Citation Nr: 1726226	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  07-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 14, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1974 to June 1986 and on the temporary disability retired list from June 1986 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the course of the appeal, the claims file was transferred to the RO in Louisville, Kentucky.

In June 2016, the Board raised the issue of TDIU prior to January 14, 2014 in connection with claims that were on appeal for entitlement to higher ratings for lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) as well as for post-concussion syndrome.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board decided the claims for higher ratings on the merits and remanded the issue of TDIU prior to January 14, 2014 for additional evidentiary development.  The issue has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The date of claim for entitlement to a TDIU due to service-connected lumbar spine DDD and DJD and post-concussion syndrome is November 23, 2004.

2.  From November 23, 2004 to October 22, 2008, the Veteran's combined schedular disability rating does not meet the minimum requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.

3.  From October 23, 2008 to January 13, 2014, the Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis.

4.  Prior to January 14, 2014, the Veteran's service-connected lumbar spine DDD and DJD and post-concussion syndrome, as likely as not, rendered him unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU prior to January 14, 2014 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16, 4.25 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Basic eligibility for a TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155.

On November 23, 2004, the Veteran requested, in part, higher ratings for service-connected lumbar spine DDD and DJD and post-concussion syndrome.  During the course of those appeals, the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) on January 14, 2014.  In a September 2014 VA rating decision, the issue of TDIU was denied; thereafter, it was granted effective from January 14, 2014 in a December 2015 VA rating decision.  As noted above, the issue of TDIU prior to January 14, 2014 was raised by the Board in June 2016 in connection with claims that were on appeal for entitlement to higher ratings for lumbar spine DDD and DJD as well as for post-concussion syndrome.  See Rice, 22 Vet. App. at 447.  As a result, the Board finds that the date of claim for entitlement to a TDIU prior to January 14, 2014 due to service-connected lumbar spine DDD and DJD and post-concussion syndrome is November 23, 2004.

From November 23, 2004 to October 22, 2008, the Veteran was service connected for lumbar spine DDD and DJD rated at 20 percent; post-concussion syndrome rated at 10 percent; and scar on right and left preauricular, visual field defect in the right eye, and hearing loss in the right ear, each rated as noncompensable (0 percent).

From October 23, 2008 to November 30, 2012, the Veteran was service connected for post-concussion syndrome rated at 40 percent; migraine headaches rated at 30 percent; lumbar spine DDD and DJD rated at 20 percent; and scar on right and left preauricular, visual field defect in the right eye, and hearing loss in the right ear, each rated as noncompensable (0 percent).

From March 22, 2010 to January 13, 2014, the Veteran was service connected for migraine headaches rated at 50; post-concussion syndrome rated at 40 percent; lumbar spine DDD and DJD rated at 20 percent; radiculopathy of the left lower extremity rated at 20 percent; radiculopathy of the right lower extremity rated at 10 percent; and scar on right and left preauricular, visual field defect in the right eye, and hearing loss in the right ear, bladder dysfunction, and erectile dysfunction, each rated as noncompensable (0 percent).

The Veteran's combined schedular disability rating does not meet the minimum requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from November 23, 2004 to October 22, 2008.  Thereafter, the Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from October 23, 2008 to January 13, 2014.  See 38 C.F.R. § 4.25.

Review of VA treatment records prior to January 2013 document the Veteran's full-time employment status.

At the December 2005 VA general medical examination, the Veteran reported missing work due to his service-connected post-concussion syndrome, headaches, and lumbar spine DDD and DJD.

In the March 2006 notice of disagreement, the Veteran reported he has "had to miss work because of the pain in [his] back and the numbness of [his] leg."

At the March 2010 VA general medical examination, the Veteran reported current employment in the same job and sometimes cannot concentrate during employment as an instructor due to his service-connected post-concussion syndrome.

At his September 2011 VA examination for prostate cancer, the Veteran reported working full-time as a contract instructor at Fort Gordon for 20 years.  

At the January 2012 VA examination for back (thoracolumbar spine) conditions, the Veteran reported he "cannot go to work during some of the flareups . . . [and] has missed 20 days from work in the past 12 months due to flareups of his back pain."  The VA examiner noted the Veteran is currently employed full time as a government contract instruction, yet the service-connected lumbar spine DDD and DJD impacts the Veteran's ability to work, specifically, the "Veteran cannot perform any physical work activities that require repetitive bending forward or lifting loads weighing greater than 20 pounds."

At the January 2013 VA examination for back (thoracolumbar spine) conditions, the Veteran reported he was relieved as a civilian contractor in November 2012 when his contract was not renewed.  Following the clinical evaluation, the VA examiner concluded the service-connected lumbar spine DDD and DJD impacts the Veteran's ability to work.

The Board further notes that following the April 2015 VA examination for TBI, the VA examiner concluded the service-connected residual conditions attributable to a TBI impact the Veteran's ability to work due to loss of focus and concentration during headache episodes.

During the course of the appeal, the Veteran completed a VA Form 21-8940 in January 2014.  He documented working as a warehouse supervisor for RTS (Regional Training Site) Medical at Fort Gordon for 21 years from January 1991 to November 2012 for 40 hours per week.  He reported that his service-connected traumatic brain injury (TBI) (post-concussion syndrome) prevents him from securing or following any substantially gainful occupation.  This disability affected his full-time employment in November 2012, he last worked full-time and became too disabled to work in November 2012, he left his last job because of this disability, and has not tried to obtain employment since he became too disabled to work.  The Veteran further reported his highest level of education is two years of college and does not have any other education or training since he became too disabled to work.

In May 2015, the Veteran submitted an additional VA Form 21-8940 with duplicate information from the previous record.

In June 2015, RTS Medical completed a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  It was documented that the Veteran was employed as a supply technician from April 1991 to December 2012 and stopped working due to reduction in force.

After review of the most probative evidence of record, as discussed above, the Veteran's service-connected disabilities, specifically lumbar spine DDD and DJD and post-concussion syndrome, as likely as not rendered him unable to obtain or retain substantially gainful employment prior to January 14, 2014.  While he was engaged in full-time employment from November 2004 to November/December 2012; such employment ceased thereafter to include functional impairment affecting employability due to his service-connected disability.  Accordingly, with resolution of reasonable doubt in his favor, the issue of entitlement to a TDIU prior to January 14, 2014 is granted.  See 38 C.F.R. §§ 3.102, 4.16.


ORDER

Entitlement to a TDIU prior to January 14, 2014 is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


